Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130240500 A1 to Alipour et al. (“Alipour”).
Alipour discloses:
Regarding claim 1:

a bag seal (e.g., zip lock 148) located on the sealable bag (e.g., Fig. 1-3 and 8 and para 25-28, 30 and 34); 
a snorkel (e.g., tubing assembly 132) comprising a top end and a bottom end, wherein the bottom end is fluidly coupled to the sealable bag (e.g., Fig. 1-3 and 8 and para 25-28, 30 and 34); 
a snorkel cap (e.g., manifold 134) coupled to the wherein the snorkel cap closes and seals the snorkel (e.g., Fig. 1-3 and 8 and para 25-28, 30 and 34);
Regarding claim 2: the system of claim 1 wherein the sealable bag comprises edge seals (e.g., seals of bag 146 inside bag 144) (e.g., Fig. 1-3 and 8 and para 25-28, 30 and 34);
Regarding claim 3: the system of claim 1 wherein the sealable bag comprises edge seals (e.g., seals of bag 146 inside bag 144) along three edges and wherein the bag seal is located on a top end of the sealable bag (e.g., Fig. 1-3 and 8 and para 25-28, 30 and 34);
Regarding claim 4: the system of claim 1 comprising two or more sealable bags (e.g., more than one dual-chamber bag 102) coupled to the snorkel (e.g., Fig. 1-3 and 8 and para 25-28, 30 and 34, including Fig. 2-3 and para 30);
Regarding claim 5: the system of claim 1 comprising a second sealable bag (e.g., more than one dual-chamber bag 102) also coupled to the snorkel; wherein the first and second sealable bags are coupled in series (e.g., Fig. 1-3 and 8 and para 25-28, 30 and 34, including Fig. 2 and para 30);
Regarding claim 6 the system of claim 1 comprising a second sealable bag (e.g., than one dual-chamber bag 102) also coupled to the snorkel; wherein the first and second sealable bags are coupled in parallel (e.g., Fig. 1-3 and 8 and para 25-28, 30 and 34, including Fig. 3 and para 30);
Regarding claim 7: the system of claim 1 wherein the bag seal comprises a reusable bag seal (e.g., Fig. 1-3 and 8 and para 25-28, 30 and 34);
Regarding claim 8: the system of claim I wherein the sealable bag further comprises a port (e.g., fluid connectors 126, 128, 130), and wherein the snorkel couples to the port (e.g., Fig. 1-3 and 8 and para 25-28, 30 and 34);
Regarding claim 9: the system of claim 1 wherein the snorkel comprises a diameter greater than 4 mm (e.g., Official notice is taken that tubes with diameters greater than 4 mm were known in the art at the time of invention and it would have been obvious to include such a tube in order to use standard and readily available parts and materials);
Regarding claim 10: the system of claim 1 wherein the bag seal comprises a zipper (e.g., zip lock 148) (e.g., Fig. 1-3 and 8 and para 25-28, 30 and 34);
Regarding claim 11: the system of claim 10 wherein the zipper has a top zipper layer which couples with a bottom zipper layer, and wherein the top zipper layer and the bottom zipper layer each comprise at least one male component and at least one female component (e.g., Fig. 1-3 and 8 and para 25-28, 30 and 34);
Regarding claim 12: the system of claim 1 wherein the system does not utilize a mechanical vacuum sealer (e.g., Fig. 1-3 and 8 and para 25-28, 30 and 34, wherein the system of can be used as claimed);
Regarding claim 13: the system of claim 1 wherein the sealable bag further comprises a hole (e.g., holes seen in Fig. 1-3 and 8) for attaching an anchor (e.g., Fig. 1-3 and 8 and para 25-28, 30 and 34);
Regarding claim 14: the system of claim 1 wherein the bag seal comprises a single use seal (e.g., Fig. 1-3 and 8 and para 25-28, 30 and 34); 
Regarding claim 15: the system of claim 1 wherein the snorkel cap comprises a one-way valve (e.g., check valves) (e.g., para 24); and
Regarding claim 16: the system of claim 1 wherein the snorkel comprises a holder (e.g., connectors 136, 138, 140) (e.g., Fig. 1-3 and 8 and para 25-28, 30 and 34).
To the extent that it may be argued that a single embodiment of Alipour does not disclose all of the claimed subject matter, such as the bottom end is fluidly coupled to the sealable bag (as recited in claim 1) or two or more sealable bags (as recited in claims 4-6), it would have been obvious to one of ordinary skill in the art to modify the Fig. 1 embodiment of Alipour by the Fig. 2-3 and 8 embodiments of Alipour in order to adapt for single or multiple use of bags and to simultaneous cook more than one food item.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,123,648. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application and that of the claims of the patent are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        February 12, 2021